             Case 1:21-cr-00528-CRC Document 21 Filed 08/20/21 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                                        CRIMINAL NO.
                                                                MAGISTRATE NO. 19-mj-186
        v.
                                                                VIOLATION:
JOSHUA DAVID MCCARTY,
                                                                 18 U.S.C. § 2252(a)(2)
              Defendant                                         (Distribution of Child Pornography)


                                            INFORMATION

        The United States Attorney charges that:

                                              COUNT ONE

        Between on or about July 16, 2019, in the District of Columbia and elsewhere, the defendant,

JOSHUA DAVID MCCARTY, did knowingly distribute any visual depiction, using any means and

facility of interstate and foreign commerce, and that such visual depiction had been shipped and transported

in and affecting interstate and foreign commerce, by any means including by computer; and the production

of such visual depiction involved the use of a minor engaging in sexually explicit conduct and such visual

depiction was of such conduct.

        (Distribution of Child Pornography, in violation of Title 18, United States Code, Section

2252(a)(2))

                                         CHANNING D. PHILLIPS
                                         Acting United States Attorney


                                         _______________________________
                                         Amy E. Larson
                                         Assistant United States Attorney
                                         New York Bar No. 4108221
                                         U.S. Attorney's Office
                                         555 4th Street, N.W.
                                         Washington, D.C. 20530
                                         202-252-7863
                                         Amy.larson2@usdoj.gov
